Citation Nr: 0739941	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right arm disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the veteran's claim for service connection for a 
right arm disability.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right elbow disability was 
previously denied in a September 1976 rating decision.  The 
claim on appeal is framed as entitlement to service 
connection for a right arm disability.  However, the Board 
finds that the prior adjudication was of the same claim, 
however styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Although the RO denied the claim for service connection for a 
right arm disability on the merits in its April 2004 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the basis of the prior denial, notify the 
veteran that new and material evidence is needed to reopen 
his claim, describe what is meant by new and material 
evidence, and inform the veteran of what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the veteran was not notified of the basis of 
the prior denial for his claim for service connection for a 
right arm disability.  Nor was he notified that new and 
material evidence would be needed to reopen the claim now on 
appeal.  Finally, the veteran was not notified of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient at the time of the previous denial.  On 
remand, the veteran should be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies him of the evidence and 
information necessary to reopen the 
claims for service connection for a 
right arm disability  and describes 
what new and material evidence is under 
the current standard; and (2) notifies 
the veteran of the basis of the prior 
denial (a current disability of the 
right arm was not shown) and what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (evidence of a current 
right arm disability).  38 C.F.R. § 
3.303(b) (2007).  

2.   Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for a right arm 
disability.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


